Exhibit Execution Copy AMENDING AGREEMENT THIS AMENDING AGREEMENT (this “Amending Agreement”) is made as of the 6th day of October , 2008 between OCCULOGIX, INC. (the “Corporation”), a corporation incorporated under the laws of the State of Delaware, and William G. Dumencu (the “Employee”), who resides in the Town of Milton in the Province of Ontario. WHEREAS, the Employee is the Chief Financial Officer and Treasurer of the Corporation and has been serving in that capacity pursuant to the Employment Agreement, dated as of February 25, 2008, between the Corporation and the Employee (the “Employment Agreement”); AND WHEREAS, notwithstanding the Employee’s continuing employment with the Corporation, the Corporation has agreed to pay to the Employee, upon the terms and conditions set forth herein, the amount that would be owing to him pursuant to Section 9 of the Employment Agreement if his employment were terminated by the Corporation under Section 8.1.2 of the Employment Agreement (the “Severance Amount”); AND WHEREAS, the Corporation owes severance pay to each of the former and soon-to-be former members of the senior management team of the Corporation, being Nozait Chaudry-Rao, John Cornish, David C. Eldridge, Julie A. Fotheringham, Stephen J. Kilmer, Suh Kim, Stephen B. Parks, Thomas P. Reeves, Elias Vamvakas and Stephen H. Westing (collectively, the “Affected Individuals”), and intends to discharge the severance obligations owing to the Affected Individuals in accordance with the respective agreements relating thereto between the Corporation and each of the Affected Individuals; AND WHEREAS, the Employee has agreed that the Severance Amount may be paid to him (i) as to 50%, in cash, and (ii) as to 50%, by the grant of stock options under the Corporation’s 2002 Stock Option Plan, as amended (the “Stock Option Plan”), in a number to be calculated in accordance with the methodology therefor described in the Proxy Statement for the Corporation’s Annual and Special Meeting of Stockholders held on September 30, 2008 (the “Proxy Statement”); AND WHEREAS, the Corporation will effect a recapitalization in which the issued and outstanding shares of its common stock will be reverse split in a ratio of 1:25 (the “Reverse Stock Split”); AND WHEREAS, in consideration of the payment to him of the Severance Amount, the Employee has agreed to a reduced severance entitlement in the event of any future without-cause termination of his employment with the Corporation, upon the terms and conditions set forth herein; NOW, THEREFORE, in consideration of the mutual covenants and undertakings contained in the Employment Agreement, as amended by this Amending Agreement, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Corporation and the Employee hereby agree as follows: 1. Concurrently with the discharge by the Corporation of the severance obligations owing to the Affected Individuals, the Corporation shall pay the Severance Amount to the Employee (i) as to 50%, in cash, and (ii) as to 50%, by the grant of stock options under the Stock Option Plan, in a number calculated in accordance with the methodology therefor described in the Proxy Statement (the “Severance Stock Options”), provided that the Severance Stock Options shall be exercisable immediately upon grant, have a term expiring on the tenth anniversary of the date of grant and have an exercise price determined and set in accordance with the policy of the Corporation’s board of directors with respect to the granting of stock options and provided, further, that the number of the Severance Stock Options and the exercise price thereof shall be adjusted appropriately following the Reverse Stock Split, in accordance with the provisions of the Stock Option Plan.The cash component of the Severance Amount shall be paid, net of all applicable deductions and withholdings. 2. Upon the payment by the Corporation, to the Employee, of the Severance Amount in accordance with Section 1 of this Amending Agreement: (a)Section 8.1.2 of the Employment Agreement shall be deleted, in its entirety, and replaced with the following section 8.1.2: - 2
